COURT OF APPEALS
                                    EIGHTH DISTRICT OF TEXAS
                                         EL PASO, TEXAS


                                                §
 JAIME GONZALEZ,                                                  No. 08-18-00173-CR
                                                §
                                   Appellant,                        Appeal from the
                                                §
 V.                                                                34th District Court
                                                §
 THE STATE OF TEXAS,                                            Of El Paso County, Texas
                                                §
                                   Appellee.                      (TC# 20110D03634)
                                                §


                                     MEMORANDUM OPINION

       Jaime Gonzalez is attempting to appeal his convictions of possession of child pornography

(Counts I-XVI). Finding that Appellant did not timely file his notice of appeal, we dismiss the

appeal for lack of jurisdiction.

       A timely notice of appeal is necessary to invoke this Court’s jurisdiction. Olivo v. State,

918 S.W.2d 519, 522 (Tex.Crim.App. 1996). In a criminal case, a defendant’s notice of appeal is

due within thirty days after the sentence is imposed in open court or the trial court enters an

appealable order. See TEX.R.APP.P. 26.2(a)(1). The judgments recite that sentence was imposed

in open court on Counts I-XVI on November 12, 2014. While the judgments nunc pro tunc reflect

that sentence did not commence until July 31, 2018, the appellate timetable begins to run on the

date sentenced is imposed in open court. See TEX.R.APP.P. 26.2(a)(1). Appellant’s notice of
appeal was due to be filed no later than December 12, 2014. Appellant did not file his notice of

appeal until September 24, 2018. In the absence of a timely filed notice of appeal, a court of

appeals does not have jurisdiction to address the merits of the appeal in a criminal case and can

take no action other than to dismiss the appeal for want of jurisdiction. See Slaton v. State, 981

S.W.2d 208, 210 (Tex.Crim.App. 1998).         Accordingly, we dismiss the appeal for lack of

jurisdiction.



October 19, 2018
                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)




                                              -2-